287 A.2d 421 (1972)
In re APPORTIONMENT OF SENATE.
Supreme Judicial Court of Maine.
February 1, 1972.
As Amended March 1, 1972.

ORDER
Whereas the Supreme Judicial Court, the Justices unanimously agreeing thereto, has made the apportionment of the Senate and established the districts for the choice of a Senator from each district by order dated February 1, 1972, and
Whereas the Supreme Judicial Court has caused said order together with a "memorandum to accompany senatorial apportionment" and an official map of the senatorial districts to be deposited with the Secretary of State in the office of the Secretary of State,
Now, therefore, it is hereby ordered that a copy of said order, memorandum and map be deposited with the Administrative Assistant to the Chief Justice, kept and recorded as a permanent record of the redistricting of the Senate of Maine pursuant to Section 2 of Part Second of Article IV of the Constitution as amended by Article CX effective November 17, 1969.
Said order, memorandum and map shall be recorded in the Maine Reporter.
             For the Court
            ARMAND A. DUFRESNE, Jr.
              Chief Justice.

ORDER
Whereas the 105th Legislature failed effectively to perform its assigned constitutional task to "cause the State to be divided into districts for the choice of a Senator from each district" prior to January 1, 1972 pursuant to Section 2 of Part Second of Article IV of the Constitution as amended by Article CX effective November 17, 1969.
Now, therefore, in compliance with the provisions of the Constitution in said Article CX, which read:
"In the event that the Legislature shall fail to make an apportionment, the Supreme Judicial Court shall, within sixty days following the end of the period in which the legislature is required to act, but fails to do so, make the apportionment.. . .",
the Supreme Judicial Court, the Justices unanimously agreeing thereto, does hereby make the apportionment by causing the State to be divided into thirty-three districts for the choice of Senators, and does hereby ESTABLISH the following districts for the choice of a Senator from each district:
District Number One, consisting of the municipalities of Eliot, Kittery, North Berwick, South Berwick, Wells, and York;
District Number Two, consisting of the municipalities of Arundel, Biddeford, Dayton, Kennebunk, and Kennebunkport;
District Number Three, consisting of the municipalities of Acton, Alfred, Berwick, Cornish, Lebanon, Limerick, Limington, Lyman, Newfield, Parsonfield, Sanford, Shapleigh, and Waterboro;
District Number Four, consisting of the municipalities of Buxton, Hollis, Old Orchard Beach, and Saco in York County, Scarborough in Cumberland County and *422 that part of the City of South Portland, known as "Sunset Park", bounded easterly by U. S. Route 1 (Main Street), southerly by the Scarborough-South Portland line, westerly by the Scarborough Connector high-way, so-called, and northerly by the turnpike access highway running between Main Street, South Portland, and Maine Turnpike Exit #7;
District Number Five, consisting of the municipalities of Bridgton, Harrison, and Otisfield in Cumberland County, Bethel, Canton, Gilead, Milton Township, Peru, and all other municipalities and unorganized territories in Oxford County lying south of said five above named, except Hebron;
District Number Six, consisting of the municipalities of Baldwin, Casco, Cumberland, Falmouth, Gray, Naples, New Gloucester, North Yarmouth, Pownal, Raymond, Sebago, and Windham;
District Number Seven, consisting of the municipalities of Gorham, Standish, Westbrook, and the precinct numbered six-two (6-2), as presently constituted, in the City of Portland;
District Number Eight, consisting of the municipalities of Cape Elizabeth and South Portland, excepting that part of the City of South Portland, known as "Sunset Park", bounded easterly by U. S. Route 1 (Main Street), southerly by the Scarborough-South Portland line, westerly by the Scarborough Connector highway, so-called, and northerly by the turnpike access highway running between Main Street, South Portland, and Maine Turnpike Exit #7;
District Number Nine, consisting of the precincts in the City of Portland numbered one-one (1-1), one-two (1-2), one-three (1-3), one-four (1-4), one-five (1-5), two-one (2-1), two-two (2-2) and three-one (3-1), as presently constituted;
District Number Ten, consisting of the precincts in the City of Portland numbered three-two (3-2), four-one (4-1), four-two (4-2), five-one (5-1), five-two (5-2), and six-one (6-1), as presently constituted;
District Number Eleven, consisting of the municipalities of Brunswick, Freeport, Harpswell, and Yarmouth in Cumberland County, and Durham in Androscoggin County;
District Number Twelve, consisting of the municipalities of Auburn, Mechanic Falls, Minot, and Poland in Androscoggin County, and Hebron in Oxford County;
District Number Thirteen, consisting of the wards in the City of Lewiston numbered one (1), two (2), three (3), four (4), and five (5), as presently constituted;
District Number Fourteen, consisting of the municipalities of Bowdoin, Bowdoinham, Perkins Township, Richmond, and Topsham in Sagadahoc County, Lisbon, Sabattus, Wales, and the wards in the City of Lewiston numbered six (6) and seven (7), as presently constituted, in Androscoggin County;
District Number Fifteen, consisting of the municipalities of Greene, Leeds, Livermore, Livermore Falls, and Turner in Androscoggin County, Farmingdale, Gardiner, Litchfield, Manchester, Monmouth, Wayne, West Gardiner, and Winthrop in Kennebec County;
District Number Sixteen, consisting of Dixfield, Hanover, Mexico, Newry, Rumford and TA No. 1, and all other municipalities and unorganized territories in Oxford County lying north of the six above named, and all municipalities and unorganized territories in Franklin County except Chesterville, Farmington, Freeman Township, Industry, Kingfield, New Sharon, New Vineyard, Reddington, Salem Township, Strong, Sugarloaf Township, T3R2, T4R1, and T4R3;
District Number Seventeen, consisting of the municipalities of Parkman and Wellington in Piscataquis County, Chesterville, Farmington, Freeman Township, Industry, Kingfield, New Sharon, New Vineyard, Reddington, Salem Township, Strong, Sugarloaf Township, T3R2, T4R1, and T4R3 in Franklin County, and all the municipalities *423 and unorganized territories in Somerset County except Canaan, Fairfield, Mercer, Norridgewock, Pittsfield, Skowhegan, and Smithfield;
District Number Eighteen, consisting of the municipalities of Mercer, Norridgewock, and Smithfield in Somerset County, Belgrade, Fayette, Mount Vernon, Oakland, Readfield, Rome, Sidney, Vienna, and Waterville in Kennebec County;
District Number Nineteen, consisting of the municipalities of Augusta, Chelsea, Hallowell, Vassalboro, and Windsor in Kennebec County;
District Number Twenty, consisting of the municipalities of Pittston and Randolph in Kennebec County, Arrowsic, Bath, Georgetown, Phippsburg, West Bath, and Woolwich in Sagadahoc County, Alna, Boothbay, Boothbay Harbor, Dresden, Edgecomb, Hibberts Gore, Jefferson, New Castle, Somerville Plantation, Southport, Westport, Whitefield, and Wiscasset in Lincoln County;
District Number Twenty-One, consisting of the municipalities of Bremen, Bristol, Damariscotta, Nobleboro, South Bristol, and Waldoboro in Lincoln County, Cushing, Friendship, Martinicus Isle, Monhegan Plantation, North Haven, Owl's Head, Rockland, South Thomaston, St. George, Thomaston, Union, Vinal Haven, Warren, and Washington in Knox County;
District Number Twenty-Two, consisting of the municipalities of Appleton, Camden, Hope, and Rockport in Knox County, China in Kennebec County, and all of the municipalities in Waldo County except Winterport;
District Number Twenty-Three, consisting of the municipalities of Canaan, Fairfield, Pittsfield, and Skowhegan in Somerset County, Albion, Benton, Clinton, Unity Township, and Winslow in Kennebec County;
District Number Twenty-Four, consisting of the municipalities of Bucksport and Orland in Hancock County, Winterport in Waldo County, Carmel, Corinna, Dexter, Dixmont, Etna, Exeter, Garland, Hampden, Hermon, Newburgh, Newport, Orrington, Plymouth, and Stetson in Penobscot County;
District Number Twenty-Five, consisting of the wards in the City of Bangor numbered three (3), four (4), five (5), six (6), and seven (7), as presently constituted;
District Number Twenty-Six, consisting of the municipalities of Bradley, Brewer, Eddington, Holden, Milford, Orono, and Veazie, and the wards in the City of Bangor numbered one (1) and two (2), as presently constituted;
District Number Twenty-Seven, consisting of the municipalities and unorganized territories of Alton, Argyle Township, Bradford, Burlington, Carroll Plantation, Charleston, Corinth, Drew Plantation, Edinburg, Enfield, Glenburn, Grand Falls Plantation, Greenbush, Greenfield, Howland, Hudson, Kenduskeag, Kingman Township, Lagrange, Lakeville Plantation, Lee, Levant, Lincoln, Lowell, Mattawamkeag, Maxfield, Old Town (which includes the "Penobscot Tribal Reservation") Passadumkeag, Prentiss Plantation, Springfield, Summit TIN.D., T3R1, T5R1, Webster Plantation, and Winn in Penobscot County, Benedicta, Glenwood Plantation, Island Falls, Macwahoc Plantation, Reed Plantation, Sherman and the unorganized territories (known as Unorganized Southern Aroostook) of Silver Ridge Township, TAR2, TAR5 (Molunkus), T1R4, T1R5, T2R4, T3R2, T3R3, T3R4, and T4R3 in Aroostook County;
District Number Twenty-Eight, consisting of the municipalities of Clifton in Penobscot County, Isle au Haut in Knox County and all the municipalities and unorganized territories in Hancock County, except Bucksport and Orland;
District Number Twenty-Nine, consisting of all the municipalities and unorganized territories of Washington County, Amity, *424 Bancroft, Haynesville, Orient, and Weston in Aroostook County;
District Number Thirty, consisting of all the municipalities and unorganized territories in Piscataquis County, except Parkman and Wellington, and all the municipalities and unorganized territories in Penobscot County north of and including Chester, Medway, Seboeis Plantation, T1R7 (Mattamiscontis), T2R8, and Woodville;
District Number Thirty-One, consisting of the municipalities of Allagash Plantation, Caribou, Eagle Lake, New Canada Plantation, Perham, Presque Isle, St. Francis, St. John Plantation, Wade, Wallagrass Plantation, Washburn, Westmanland Plantation, Winterville Plantation, Woodland, and all the unorganized territories in Aroostook County lying westerly of the Sixth Range of Lots WELS, together with T13R5, T14R5, T14R6, T15R5, T15R6, T16R4, T16R5, T16R6, T17R4, and T17R5;
District Number Thirty-Two, consisting of the municipalities of Caswell Plantation, Connor Township, Cyr Plantation, Fort Kent, Frenchville, Grand Isle, Hamlin Plantation, Limestone, Madawaska, New Sweden, St. Agatha, Stockholm, Van Buren, and T17R3 WELS;
District Number Thirty-Three, consisting of all the municipalities and unorganized territories in the first range of lots WELS between and including Cary Plantation and Fort Fairfield, in the second range of lots WELS between and including Linneus and Westfield, in the third range of lots WELS between and including Oakfield and Mapleton, in the fourth range of lots WELS between and including Dyer Brook and Castle Hill, in the fifth range of lots WELS between and including Crystal and Ashland, in the sixth range of lots WELS between and including Oxbow Plantation and Portage Lake.
So ordered.
  ARMAND A. DUFRESNE, Jr.
  Chief Justice
  DONALD W. WEBBER
  RANDOLPH A. WEATHERBEE
  CHARLES A. POMEROY
  SIDNEY W. WERNICK
  JAMES P. ARCHIBALD
  Justices


     MEMORANDUM TO ACCOMPANY
     SENATORIAL APPORTIONMENT
District No. 1     30,375
District No. 2     29,657
District No. 3     29,767
District No. 4     30,494
District No. 5     29,791
District No. 6     30,039
District No. 7     29,920
District No. 8     30,268
District No. 9     30,092
District No. 10    30,509
District No. 11    29,646
District No. 12    29,810
District No. 13    29,944
District No. 14    30,030
District No. 15    30,179
District No. 16    30,064
District No. 17    30,134
District No. 18    30,104
District No. 19    30,569
District No. 20    29,858
District No. 21    29,801
District No. 22    30,525
District No. 23    30,563
District No. 24    29,899
District No. 25    29,699
District No. 26    30,341
District No. 27    30,561
District No. 28    29,805
District No. 29    30,470
District No. 30    29,962
District No. 31    30,138
District No. 32    30,338
District No. 33    30,301



          SUMMARY ANALYSIS
District population total          993,653
1970 State Census total            993,663
Number of Districts                     33
Desired quota per District          30,111
Population of largest
   District (#19)                   30,569
Population of smallest
   District (#11)                   29,646
Percentage deviation largest
   District                          1.52%
Percentage deviation smallest
   District                          1.54%
Minimum percentage of population
   which could elect majority          51%
   Distribution of District deviation
               from norm
      Under 1%                 18
      From 1% to 2%            15
      Over 2%                   0
                               __
              Total            33

*425